Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Rishi Suthar in a telephone interview on 5/18/21.

Please replace claims 1, 6, 8 and 13 with the following set of claims:
--
1. A data management system for controlling data access in a distributed network, comprising: 
	one or more processors; and
	one or more memory devices that store program code configured to be executed by the one or more processors, the program code comprising:
	an identifier assignor configured to generate an identifier for confidential data; 
	a hash generator configured to: 

	generate a second hash based on the first hash and the identifier; 
	an array manager configured to store the second hash in a shared array of the owning node, the shared array interfacing with a chain of the distributed network that is accessible by a plurality of receiving nodes that includes a first receiving node in an unencrypted format;
an encrypter configured to encrypt a data packet set that includes the confidential data, the identifier, and the second hash; and 
	a communication interface for transmitting the encrypted data packet set from an owning node to the first receiving node of the encrypted data packet set, the owning node and the first receiving node being part of the distributed network.  

6. The system of claim 4, wherein the plurality of receiving nodes includes 

8. A method for controlling data access in a distributed network, comprising: 
generating an identifier for confidential data; 
generating a first hash of the confidential data; 
generating a second hash based on the first hash and the identifier; 
storing the second hash in a shared array of the owning node, the shared array interfacing with a chain of the distributed network that is accessible by a plurality of receiving nodes that includes a first receiving node in an unencrypted format;
encrypting a data packet set that includes the confidential data, the identifier, and the second hash; and 


13. The method of claim 11, wherein the plurality of receiving nodes includes 

--

Allowed Claims
In light of applicant’s arguments/amendments and the examiner amendment claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433